Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1-11 are pending. Applicant’s amendment filed on 3/9/2021 is acknowledged

2.  The objection to claims 1 and 5 have been withdrawn in light of applicant’s amendment which corrects the grammatical errors.

REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment approved TDs have overcome the outstanding ODP rejections. 

The closest prior art was considered to be Hober (WO 03/080655) which was discussed in the prior OA. Hober teaches mutated SpA multimers which are attached to a support which includes at least two Domain C units from spA (see. P. 4 of the prior OA). However, Hober does not teaches that the Domain C domains have the recited glycine substitutions at position 29 with an amino acid other than alanine or tryptophan to reduce Fab binding. Applicant appear to have recognized an unexpected advantage to modifying the C domains as part of a multimer for reduced Fab binding. 

Accordingly, claims 1-11 are deemed allowable. 

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

March 31, 2021			/JAMES  ROGERS/


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644